DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Matters
	Applicant's Amendment filed on September 30, 2021 has been entered.
	
	Claims 1-3, 7-15, 19 and 20 (renumbered as claims 1-14) are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claim elements as recited in independent claims 1, 9 and 13.  
In particular, the prior art of record does not disclose or suggest "prior to selecting a stage output package and following a completion of a mining pipeline stage of a mining pipeline: generating a stage output identifier (ID) using a stage input digest and a stage function digest; performing a first lookup on a stage output usage table using the stage output ID; making a determination, based on the first lookup, that the stage output usage table comprises the stage output ID; identifying, based on the determination, an existing table entry of the stage output usage table, wherein the existing table entry comprises the stage output ID and a first stage output usage count; incrementing the first stage output usage count, to obtain a second stage output usage count" as recited by amended independent claim 1. 
Further, the prior art of record does not disclose or suggest a system … programmed to … "prior to select a stage output package and following a completion of a mining pipeline stage of a mining pipeline: generate a stage output identifier (ID) using a stage input digest and a stage function digest; perform a first lookup on a stage output usage table using the stage output ID; make 
Further, the prior art of record does not disclose or suggest a non-transitory computer readable medium … which … enables the processor to "prior to select a stage output package and following a completion of a mining pipeline stage of a mining pipeline: generate a stage output identifier (ID) using a stage input digest and a stage function digest; perform a first lookup on a stage output usage table using the stage output ID; make a determination, based on the first lookup, that the stage output usage table comprises the stage output ID; identify, based on the determination, an existing table entry of the stage output usage table, wherein the existing table entry comprises the stage output ID and a first stage output usage count; increment the first stage output usage count, to obtain a second stage output usage count" as recited by amended independent claim 13. 

These features, together with other limitations of the independent claims are novel and non-obvious in view of the prior art of record; therefore, independent claims 1, 9 and 13 are allowed.  Dependent claims 2, 3, 7, 8, 10-12, 14, 15, 19 and 20, being definite, enabled by the Specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169